Name: Commission Regulation (EEC) No 1238/81 of 8 May 1981 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 81 Official Journal of the European Communities No L 125/9 COMMISSION REGULATION (EEC) No 1238/81 of 8 May 1981 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  approximately 1 2 000 tonnes of extra virgin olive oil from intervention purchases made during the 1975/76 to 1980/81 marketing years,  approximately 2 810 tonnes of fine virgin olive oil from intervention purchases made during the 1977/78 , 1978/79 and 1980/81 marketing years,  approximately 5 400 tonnes of olive residue oil from intervention purchases made during the 1979/80 and 1980/81 marketing years.  approximately 5 770 tonnes of virgin lampante olive oil from intervention purchases made during the 1975/76 to . 1980/81 marketing years . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 3454/80 (2) and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has, since the 1975/76 marketing year, bought in large quanti ­ ties of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3473/80 (5), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the Italian market in olive oil is at present favourable for the sale of part of the said oil ; whereas, in order to facilitate the regular supply of the market up to the end of the current marketing year, the sale should be effected by means of a standing invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , Article 2 The invitation to tender shall be published on 1 1 May 1981 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of AIMA, Via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The first series of tenders must reach AlMA, Via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 22 May 1981 .HAS ADOPTED THIS REGULATION : Article 1 Subsequent series of tenders must be lodged by 2 p.m. on : The Italian intervention agency Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open a standing invitation  23 June 1981 ,  21 July 1981 ,  21 August 1981 ,  22 September 1981 ,  20 October 1981 , ( 1 ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 360, 31 . 12. 1980, p . 16 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348 , 30 . 12 . 1977, p . 46 . (5) OJ No L 363, 31 . 12. 1980, p . 49 . No L 125/ 10 Official Journal of the European Communities 9. 5 . 81 Article 4 Article 6 The minimum selling price shall be fixed , on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. 1 . With regard to olive residue oil , tenders shall be made for an oil of 5 0 acidity. Within regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : A. Virgin lampante olive oil :  up to 5 0 acidity : increase of Lit 2 577 for each degree or frac ­ tion of degree of acidity below 5 0 ,  above 5 ° up to 8 ° acidity : reduction of Lit 2 577 for each degree or frac ­ tion of degree of acidity above 5 ° , Article 7 The olive oil shall be sold by AIMA not later than the fifth day of each month following that during which the tenders were submitted. AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. A list of the lots remaining unsold shall be displayed at the central office of AIMA not later than the seventh day of the month .  above 8 : additional reduction of Lit 2 822 for each degree or fraction of degree above 8 ° . Article 8 B. Olive residue oil : The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 11 650 per 100 kilo ­ grams .  above 5 up to 8 acidity : reduction of Lit 1 472 for each degree or frac ­ tion of degree of acidity above 5 ° , Article 9  above 8 : additional reduction of Lit 1 840 for each degree or fraction of degree above 8 ° . The storage charge referred to in Article 1 5 of Regula ­ tion (EEC) No 2960/77 shall be Lit 1 800 per 100 kilo ­ grams . Article 5 Article 10Not later than three days after the expiry of each time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1981 . For the Commission Poul DALSAGER Member of the Commission